Citation Nr: 1032264	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  06-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement an increased disability rating for low back 
disability in excess of 40 percent for the period prior to March 
1, 2006, and in excess of 20 percent for the period from March 1, 
2006, including the question of propriety of reduction to 20 
percent for the period from March 1, 2006. 
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The Veteran, who is also the appellant, served on active duty 
from November 1979 to October 1982.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 2005 
rating decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO) that adjudicated the 
Veteran's June 2005 claim for increased rating for the low back 
disability, and reduced the rating from 40 percent to 20 percent, 
effective March 1, 2006 (the first day of the month following 
sixty days after notification of the December 2005 rating 
decision).  

A brief clarification of the procedural history is necessary in 
this matter.  The Veteran filed a claim for increase for his low 
back disability in June 2005.  As part of the adjudication of the 
increased rating claim, the RO proposed to reduce the rating from 
40 percent to 20 percent, and notified the Veteran by letter 
issued in August 2005.  The subsequent December 2005 rating 
decision that adjudicated the claim for increase resulted in the 
assignment of a 20 percent (reduced) rating, for the period from 
March 1, 2006 (the first day of the month following sixty days 
after notification of the December 2005 reduction decision).  

In March 2006, within one year of notice of the December 2005 
rating decision, the Veteran entered a notice of disagreement 
with the ratings assigned for the low back disability.  The 
Veteran sent in correspondence in March 2006 in which he wrote, 
"I feel that I should be able to continue my monthly award 
without it being decreased."  While the RO treated this 
correspondence as a new claim for increase, the Board finds 
(pursuant to a liberal interpretation) that it can be construed 
as a notice of disagreement (NOD) to the December 2005 rating 
decision.  The written correspondence, which is in response to 
notice of the December 2005 rating decision, expresses the 
Veteran's disagreement with the decision to assign a 20 percent 
rating.  The Veteran contends that he still has back pain, 
suggesting that there has been no improvement.  He also requested 
that VA obtain additional medical records, and asked if further 
information was needed.  Liberally interpreted, the Board finds 
the Veteran's statement also reflects a desire to appeal the 
December 2005 rating decision.  See 38 C.F.R. § 20.201 (2009). 

An April 2006 rating decision during the appeal continued the 20 
percent rating for the back disability (for the period from March 
1, 2006).  In July 2006 the RO issued a statement of the case 
(SOC) on the issue of increased rating for the low back 
disability.  In July 2006 the Veteran timely perfected a 
substantive appeal by filing a VA Form 9.  Hence, the December 
2005 rating (reduction) decision is on appeal before the Board 
and the issue has been characterized to reflect the increased 
rating claim, as well as the question of whether the reduction 
decision was proper.

A May 2007 rating decision granted service connection and 
separately rated radiculopathy of the left and right lower 
extremities, rated 10 percent each, effective August 16, 2006.  
Because the Veteran did not enter a notice of disagreement with 
this decision within one year, this decision became final.  The 
rating and symptomatology associated with the service-connected 
radiculopathy of the lower extremities will not be considered in 
rating the Veteran's service-connected low back disability.  See 
38 C.F.R. § 4.14 (evaluation of the same manifestation under 
different diagnoses is to be avoided).   

The Veteran requested a formal RO hearing scheduled for June 8, 
2006; however, he accepted a decision review officer (DRO) 
informal conference held on that day in lieu of the hearing.  A 
copy of the conference report is associated with the claims file.  
On his VA Form 9 (substantive appeal) the Veteran requested a 
Travel Board hearing; in August 2006, he withdrew such request.  


FINDINGS OF FACT

1.  For the rating period prior to March 1, 2006, the Veteran's 
low back disability did not manifest unfavorable ankylosis of the 
entire thoracolumbar spine or incapacitating episodes of 
intervertebral disc syndrome.

2.  For the rating period from March 1, 2006, the Veteran's low 
back disability did not manifest forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, favorable 
ankylosis of the entire thoracolumbar spine, or incapacitating 
episodes of intervertebral disc syndrome. 

3.  In August 2005, the RO notified the Veteran of a proposed 
rating decision to reduce the rating for a low back disability 
from a 40 percent schedular rating to 20 percent based on 
improvement in the disability.

4.  A rating decision dated in December 2005 reduced the 40 
percent schedular rating for the low back disability to 20 
percent, effective March 1, 2006.

5.  At the time of the reduction, a 40 percent rating had been in 
effect since September 23, 2003, a period of fewer than five 
years.

6. At the time of the reduction for the low back disability to 20 
percent, improvement had been shown in the Veteran's disability, 
including improvement in range of motion.  


CONCLUSIONS OF LAW

1.  The reduction of the rating for the low back disability from 
40 percent to 20 percent on March 1, 2006 was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 
3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes (Codes) 5237, 5243 (2009).

2.  Ratings in excess of 40 percent prior to March 1, 2006, and 
20 percent from March 1, 2006, are not warranted for the low back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5237, 5243 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA applies to 
the instant claim.  In a claim for increase, the VCAA requirement 
is generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).      

	Claim for Increase

In this case, the Veteran was advised of VA's duties to notify 
and assist in the development of the claim prior to its initial 
adjudication.  A June 2005 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  A March 2006 letter informed the Veteran of 
rating and effective date criteria.  He has received the general-
type notice described in Vazquez-Flores, and has had ample 
opportunity to respond/supplement the record.  It is not alleged 
that notice in this case was less than adequate.

	Rating Reduction

Under the law and judicial precedents, the VCAA notice does not 
apply to rating reduction claims because a reduction does not 
arise from an "application" as contemplated in 38 U.S.C.A. 
§ 5103(a).  Nevertheless, rating reduction matters have special 
due process requirements which govern how a reduction in rating 
must be implemented.  See 38 C.F.R. § 3.105(e).  Under applicable 
law, when the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified, at his or her 
latest address of record, of the contemplated action and 
furnished detailed reasons therefore, and will be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at their present level.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under 
paragraphs (d) through (h) of section 3.105, the beneficiary will 
be informed that he or she will have an opportunity for a pre-
determination hearing, provided that a request for such a hearing 
is received by VA within 30 days from the date of the notice.  If 
a pre-determination hearing is timely requested, benefit payments 
shall be continued at the previously established level pending a 
final determination concerning the proposed action.  If a pre- 
determination hearing was not requested or if the beneficiary 
failed without good cause to report for a scheduled 
predetermination hearing, the final action will be based solely 
upon the evidence of record.  38 C.F.R. § 3.105(i)(1), (2).

Unless otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within the 60-day period, 
final rating action will be taken and the award will be reduced 
or discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e).

In this case, the RO complied with all special due process 
requirements for reduction.  The Veteran was notified, by way of 
an August 2005 proposal to reduce, that the disability rating for 
his service-connected low back disability was proposed to be 
reduced from 40 to 20 percent, with detailed reasons given for 
the proposed action.  In the notice letter attached to the rating 
decision, the Veteran was notified that he had 60 days to present 
additional evidence to show payments should be continued at their 
present level.  He was also advised that he could request a 
predetermination hearing.  The RO then issued a December 2005 
rating decision which effectuated the reduction in the Veteran's 
disability rating from 40 to 20 percent, effective from March 1, 
2006.  Given the foregoing, the Board finds VA has satisfied its 
duty to comply with the special due process requirements in this 
case with regard to the reduction aspect of the rating issue, and 
has provided compliant VCAA notice with regard to the increased 
rating aspect of this increased rating claim.

With regard to the duty to assist the Veteran, pertinent 
treatment records have been secured.  The RO arranged for VA 
examinations in June 2005 and July 2006.  The examinations are 
adequate as they considered the evidence of record and the 
reported history of the Veteran, were based on an examination of 
the Veteran, and noted all physical findings (including range of 
motion studies on initial and repetitive use) necessary for a 
proper determination in the matters.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  

The Veteran was also scheduled for a more contemporaneous VA 
examination in May 2007 to determine the more recent severity of 
the disability at issue (low back); however, the Veteran failed 
to report to examinations (and did not report any good cause for 
the failure).  Accordingly, the Board will rate the claim based 
on the evidence of record.  The Board finds that VA's duty to 
assist the Veteran is met.

B. Factual Background

The claim for increased rating of the back disability was 
received in June 2005.  The Veteran requested an increased 
disability rating (in excess of 40 percent) and indicated that he 
was receiving VA treatment for the back.

A November 2005 VA outpatient treatment record notes that the 
Veteran presented with chronic low back pain located in the 
paralumbar area.  On examination straight leg raising was 
negative.  Range of motion of the lumbar spine included: limited 
forward bending, right rotation to 20 degrees, left rotation to 
30 degrees, and extension to 15 degrees.  A November 2005 VA X-
ray of the lumbar spine was interpreted as negative.  

On June 2005 VA examination the Veteran reported staying pain 
free a few months after epidural injections of the spine.  He 
reported that he had pain that radiated to the neck, that there 
were no episodes of intervertebral disc syndrome in the 12 months 
prior, and there was no evidence of flare-ups.  Range of motion 
testing revealed flexion to 60 degrees without pain; extension to 
15 degrees without pain; lateral flexion to 40-40 degrees without 
pain; and rotation to 40-40 degrees without pain.  Range of 
motion was not additionally limited by pain, fatigue, weakness, 
or lack of endurance.  There was distal sensory loss to pinprick 
and touch.  There was no straight leg raising sign.  The 
impression was low back pain due to degenerative disk disease of 
the lumbar spine, and alcoholic peripheral neuropathy.    

A February 2006 VA Pain Clinic consultation notes that the 
Veteran reported mid- low back pain radiating into the hips and 
genital area.  The pain was described as severe, sharp, shooting, 
and throbbing, with severe burning and aching.  X-rays of the 
lumbar spine were interpreted as negative/within normal limits.  
An MRI was interpreted as revealing mild degenerative narrowing 
at the intervertebral nerve root canals at the L4-5 and L5-S1 
levels.  The Veteran had an antalgic gait and used crutches for 
support.  The spine was of normal curvature and positive for 
tenderness of the lumbosacral region and facet region.  There was 
abnormal extension secondary to pain.  The Veteran reported pain 
with range of motion.  The assessment was lumbar facet joint 
syndrome, left sacroiliitis, and myofascial back pain.  

A March 2006 VA outpatient treatment record notes that the 
Veteran underwent lumbar facet joint injections at L4-5 and L5-S1 
bilaterally.  An April 2006 VA outpatient treatment record notes 
that the Veteran was seen for follow-up of his low back pain.  He 
reported an injection received in the pain clinic was helpful, 
that he no longer needed a cane, and that he had no real pain 90 
percent of the time.  An April 2006 VA outpatient treatment 
record notes an assessment of lumbar facet joint syndrome.  The 
treatment plan was to perform intermittent interventions to help 
continued pain stabilization.  A July 2006 VA X-ray was 
interpreted as revealing no sign of spondylosis or 
spondylolisthesis.  There was no loss of height of any of the 
vertebral bodies or disc spaces.  The impression was 
"negative."

On July 2006 VA examination the Veteran reported bilateral lower 
lumbar pain with radiation to the right testis and that it felt 
like his buttocks was on fire.  The pain affected the Veteran's 
ability to walk and he used Philadelphia crutches.  There were no 
incapacitating episodes where a physician prescribed bed rest in 
the prior 12 months. The Veteran's back was a constant problem 
and he did not have flare-ups.  Range of motion testing revealed: 
flexion to 40 degrees with end of range pain, reduced to 35 
degrees after repetitive motion; extension to 15 degrees with end 
of range pain, increased to 25 degrees on repetitive motion; 
lateral flexion to 20 degrees bilaterally (pain free), with no 
change on repetitive motion; rotation to 30 degrees to the right 
without pain and 30 degrees to the left with end of range pain, 
with no change on repetitive motion.  Straight leg raising was 
negative bilaterally.  Neurologic examination revealed incomplete 
effort.  There was no atrophy of the musculature of the lower 
extremities.  Light touch and vibration sensation was normal for 
all four extremities.  There were no spasms on palpation.  There 
was tenderness in the lower lumbar paraspinal areas.  The 
diagnosis was mild degenerative joint disease of the lower lumbar 
spine.  The examiner noted that he did not detect any separately 
related involvement of the peripheral nerves of the lower 
extremities, but that the Veteran might have had polyneuropathy 
which would not be attributed to his back condition.   

An August 2007 VA outpatient treatment record notes that the 
Veteran was seen for low back pain.  It was noted that Vicodin 
and Suldinac did not relieve his pain.  

C. Rating Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability 
evaluation is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under the 
ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10.  Disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of movements 
in different planes.  Inquiry will be directed to more or less 
than normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

Painful motion is an important factor in determining the severity 
of an arthritis disability.  The facial expression, wincing, 
etc., on pressure or manipulation should be carefully noted and 
definitely related to affected joints.  Muscle spasms will also 
greatly assist the identification.  The intent of the schedule is 
to recognize painful motion with joint or periarticular pathology 
as productive of disability.  38 C.F.R. § 4.59.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time periods 
when the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, the RO assigned staged ratings of 40 
percent prior to March 1, 2006, and 20 percent from that date. 

The Veteran's service-connected low back disability has been 
diagnosed as degenerative disc disease (DDD) and lumbar facet 
joint syndrome.  Consequently, the disability may be rated under 
Codes 5010-5237 (for arthritis/lumbosacral strain) or 5243 (for 
intervertebral disc syndrome (IDS).  Code 5237 provides for 
rating based on the General Rating Formula for Diseases and 
Injuries of the Spine (General Formula); Code 5243 provides for 
rating under the General Formula or based on Incapacitating 
Episodes, whichever method results in the higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25. 
 
Under the General Formula, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will apply.  
A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, combined range of motion for the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour.  

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater than 
60 degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar spine limited to 30 degrees or less; or where there 
is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine. 

A 100 percent rating is warranted for unfavorable ankylosis of 
the entire spine.  38 C.F.R. § 4.71a. 

There are several notes following the General Rating Formula 
criteria, which provide: (1) Associated objective neurological 
abnormalities are to be rated separately under an appropriate 
diagnostic code.  (2) For purposes of VA compensation, normal 
forward flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 0 
to 30 degrees, and left and right lateral rotation is 0 to 30 
degrees. The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation. The normal combined 
range of the thoracolumbar spine is to 240 degrees.  (3) In 
exceptional cases, an examiner may state that, because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion of 
the spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a.

Under Code 5243, a 10 percent rating is warranted for 
incapacitating episodes having a total duration of at least one 
week but less than two weeks, during the past 12 months.  A 20 
percent rating is warranted for incapacitating episodes having a 
total duration of at least two weeks, but less than four weeks, 
during the past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes if such episodes had a total duration of 
at least four weeks but less than six weeks, during the past 12 
months.  A 60 percent (maximum) rating is warranted for 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  Note (1) following Code 5243 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a.

      Rating Period prior to March 1, 2006

The Board finds that the weight of the lay and medical evidence 
of record shows that the Veteran did not have unfavorable 
ankylosis of the entire thoracolumbar spine at any time during 
the rating period prior to March 1, 2006.  On June 2005 VA 
examination there was no evidence that the thoracolumbar spine 
was ankylosed, much less unfavorable ankylosis that would warrant 
a 50 percent rating.  VA outpatient treatment records do not 
reflect any complaints, measures, or findings of ankylosis of the 
thoracolumbar spine.  Consequently, the next higher (50 percent) 
rating is not warranted under the General Formula criteria for 
rating the thoracolumbar spine.  

The history and findings at the June 2005 VA examination reflect 
that the Veteran did not have intervertebral disc syndrome within 
the previous 12 months.  There is no indication in the record 
(nor is it alleged) that the Veteran was placed on bed rest by a 
physician because of his back disability (incapacitating 
episodes) at any time prior to March 1, 2006.  Consequently, 
rating the back disability based on incapacitating episodes is 
not warranted.  Furthermore, examination did not reveal any 
separately ratable neurological symptoms that are not already 
service connected (peripheral neuropathy).  See 38 C.F.R. § 4.14 
(evaluation of the same manifestation under different diagnoses 
are to be avoided). 
 
In summary, the Board finds that, for the period prior to March 
1, 2006, the symptoms and manifestations of the Veteran's 
service-connected low back disability did not meet or more nearly 
approximate the criteria for the next higher (50 percent rating).  
38 C.F.R. §§ 4.3, 4.7.

	Propriety of Reduction from March 1, 2006

Entitlement to service connection for a low back disability was 
established in October 1982.  The RO assigned a 0 percent 
disability rating from October 8, 1982, and a 20 percent rating 
from April 30, 1984, pursuant to Codes 5010-5237.  The Veteran 
filed a claim for increase and a June 2004 rating decision 
increased the Veteran's rating to 40 percent, effective September 
26, 2003.  

In June 2005, the Veteran filed the currently appealed claim for 
increased rating.  In June 2005, a VA examination was conducted 
to determine the current level of severity of the service-
connected low back disability.  Based on the findings from the 
June 2005 VA examination, the RO issued an August 2005 proposal 
to reduce the disability rating for the back from 40 percent to 
20 percent.  The proposal to reduce advised the Veteran of the 
specific reasons for the proposed reduction, as well as his right 
to submit additional evidence in support of his claim and have a 
predetermination hearing.  As noted above, the Veteran filed a 
timely notice of disagreement (as construed) with the reduction 
of rating, asserting that the disability rating should be 
restored to at least 40 percent. 

Regarding rating deductions, the law provides that, when a rating 
has continued for a long period at the same level (i.e., five 
years or more), a reduction may be accomplished when the rating 
agency determines that evidence makes it reasonably certain that 
the improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  However, where a rating has been 
in effect for less than five years, the regulatory requirements 
under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth 
in 38 C.F.R. § 3.344(c).  In such cases, an adequate 
reexamination that discloses improvement in the condition will 
warrant reduction in rating.  See 38 C.F.R. §§ 3.343(a), 
3.344(c).

In the present case, the 40 percent rating, before being reduced 
to 20 percent on March 1, 2006, had been in effect for less than 
a five-year period.  As a result, the requirements under 
38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the 
Court has held that several general regulations are applicable to 
all rating reduction cases, without regard for how long a 
particular rating has been in effect.  The Court has stated that 
certain regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon a 
review of the entire history of the veteran's disability."  
Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 
4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to 
"whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting such 
change are based upon thorough examinations."  See Brown, 5 Vet. 
App. at 421.

The question of whether a disability has improved involves 
consideration of the applicable rating criteria.  As noted, the 
Veteran's service-connected low back disability may be rated 
under Codes 5010-5237 (for arthritis/lumbosacral strain) or 5243 
(for intervertebral disc syndrome (IVDS)).  

The rating reduction was based on the results of June 2005 VA 
examination at which time forward flexion was to 60 degrees and 
there were no reported incapacitating episodes of IVDS for the 12 
months prior.  The Veteran's spine was not noted to be ankylosed, 
and there were not reports of ankylosis of the entire 
thoracolumbar spine.  As indicated above the June 2005 
examination is adequate for rating purposes because it included 
all relevant findings regarding the applicable rating criteria.  

The Board finds that as of March 1, 2006 the Veteran's low back 
disability had not been manifested by incapacitating episodes of 
IVDS where a physician has prescribed bed rest.  Consequently, 
the criteria for a 40 percent rating under Code 5243 was not 
shown.  Under the incapacitating episodes rating criteria, the 
back disability would not even warrant a 20 percent rating for 
the period from March 1, 2006; the 20 percent rating is based on 
findings of limitation of flexion of the thoracolumbar spine. 

With regard to rating under the General Formula, the lay and 
medical evidence of record shows that the Veteran did not have 
forward flexion to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine at the time of the rating 
reduction on March 1, 2006.  The June 2005 VA examination shows 
forward flexion to 60 degrees, which warranted only a 20  percent 
disability rating.  Subsequently, the July 2006 VA examination 
report reflects forward flexion limited to 35 degrees after 
repetitive use, which also warrants not more than a 20 percent 
rating.  Consequently, a rating in excess of 20 percent is not 
warranted under the General Formula criteria at the time of the 
reduction on March 1, 2006.  38 C.F.R. § 4.71a.  As discussed 
below, the evidence further shows that the rating criteria in 
excess of 20 percent has not been met during the rating period 
from March 1, 2006. 

In summary, the Board finds that the weight of the evidence of 
record, as detailed above, satisfies the lessened regulatory 
standards of 38 C.F.R. § 3.344(c) for reduction because adequate 
reexamination of the Veteran's back disability disclosed 
improvement in ranges of motion to warrant a reduction in the 
rating.  Therefore, the reduction of the Veteran's disability 
rating for his service-connected low back disability, from 40 
percent to 20 percent, is supported by the evidence of record.  

	Rating Period from March 1, 2006

The weight of the evidence of record shows that, for the rating 
period from March 1, 2006, the Veteran did not have forward 
flexion limited to 30 degrees or less or favorable ankylosis of 
the entire thoracolumbar spine.  On July 2006 VA examination, 
forward flexion was limited to 35 degrees after repetitive use.  
There was no evidence of favorable ankylosis of the thoracolumbar 
spine.  The VA outpatient treatment records do not show specific 
complaints or findings of forward flexion less than 30 degrees, 
or favorable ankylosis of the thoracolumbar spine.  Consequently, 
the next higher (40 percent) rating is not warranted under the 
General Formula criteria at any time during the period from March 
1, 2006.  

The Board finds that at no time from March 1, 2006 has the 
Veteran's low back disability been manifested by incapacitating 
episodes of IVDS where a physician has prescribed bed rest.  The 
July 2006 VA examination noted that the Veteran had not reported 
any incapacitating episodes within the past 12 months where a 
physician had prescribed bed rest.  There is no indication in the 
record (nor is it alleged) that the Veteran was placed on bed 
rest by a physician because of his back disability 
(incapacitating episodes) from March 1, 2006.  Consequently, 
rating the disability based on incapacitating episodes would not 
warrant a higher disability rating than 20 percent for this 
period.  Furthermore, examination did not reveal any separately 
ratable neurological symptoms (polyneuropathy was not attributed 
to the Veteran's back disability).  In summary, the Board finds 
that for the rating period from March 1, 2006 the symptoms of the 
Veteran's service-connected low back disability did not meet or 
more nearly approximate the criteria for the next higher (40 
percent rating). 

A schedular rating in excess of 40 percent prior to March 1, 2006 
and 20 percent from that date for the Veteran's service-connected 
low back disability is not warranted under any applicable rating 
criteria.  In determining the limitations of motion and function, 
the Board has considered the Veteran's complaints of pain and 
clinical findings of pain and limitations after repetitive use.  
See VAOPGCPREC 9-98 (painful motion is considered limited motion 
at the point that the pain actually sets in).   Having considered 
such factors, the evidence does not show that the has any 
functional loss beyond what is already being compensated as 40 
percent prior to March 1, 2006, and 20 percent from March 1, 
2006.  
38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  As 
the preponderance of the evidence is against the claim for 
increase, including the question of propriety of the reduction, 
there is no reasonable doubt to be resolved in favor of the 
Veteran, and the benefit-of-the-doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  The Board finds that 
the Veteran's symptoms and impairment due to the low back 
disability are encompassed by the rating assigned.  Specifically, 
the Veteran's major symptoms/functional impairments of limitation 
of forward flexion of the lumbar spine to 35 degrees after 
repetitive use, pain on movement, and additional limitation with 
repetitive use, are expressly encompassed by the rating criteria.  
See Code 5237; 38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. 
at 202.  Therefore, the schedular criteria are not inadequate.  
Accordingly, referral for extraschedular consideration is not 
warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 
(2008).  



Finally, the Veteran reported that he no longer works because he 
was "laid off" (and that his low back only affected him in 
employment "to a certain degree").  He has not alleged 
unemployability due to his service-connected low back disability, 
and the matter of entitlement to a total rating based on 
individual unemployability due to service-connected disabilities 
is not raised by either the Veteran or the evidence of record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

The reduction of the disability rating for the low back 
disability, from 40 percent to 20 percent on March 1, 2006 was 
proper; a disability rating in excess of 40 percent prior to 
March 1, 2006, and in excess of 20 percent from March 1, 2006, is 
denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


